Tuesday       30th

            December, 1997.



Jose Ismael Granados,                                          Appellant,

against       Record No. 0892-96-4
              Claim No. 173-48-84

Windson Development Corporation/
 Windson Carpenters, Inc. and
 American Fire and Casualty Insurance Company,                 Appellees.

                         Upon a Rehearing En Banc

          Before Chief Judge Fitzpatrick,* Judges Baker, Benton,
              Coleman, Willis, Elder, Annunziata and Overton

               Arturo Hernandez for appellant.

               Dawn E. Boyce (Trichilo, Bancroft, McGavin,
               Horvath & Judkins, P.C., on brief), for
               appellees.



            This cause was reviewed on rehearing en banc, and upon

consideration of the arguments of counsel and the entire record in

this case, the judgment of the Workers' Compensation Commission

rendered on April 4, 1996 is affirmed without opinion by an equally

divided court.   Accordingly, the opinion previously rendered by a

panel of this Court on January 28, 1997 is withdrawn, see Granados v.
Windson Development Corporation, 24 Va. App. 80, 480 S.E.2d 150

(1997), and the mandate entered that date is vacated.      The appellant

shall pay to the appellees thirty dollars damages.

            This order shall be published and certified to the Virginia

Workers' Compensation Commission.
____________________

          *On November 19, 1997, Judge Fitzpatrick succeeded Judge
Moon as chief judge.


                          A Copy,

                               Teste:

                                         Cynthia L. McCoy, Clerk

                               By:

                                         Deputy Clerk